Case: 22-40442          Document: 00516575990              Page: 1       Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                              United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                                                                      December 13, 2022
                                          No. 22-40442
                                                                                        Lyle W. Cayce
                                                                                             Clerk

   Brian Chancey,

                                                                        Plaintiff—Appellant,

                                               versus

   BASF,

                                                                       Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 3:22-CV-34


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Brian Chancey appeals the district court’s denial of his motion to
   appoint a special master over his suit against his employer, BASF.
   We dismiss for lack of appellate jurisdiction.
          Federal appellate courts have jurisdiction over appeals only from
   (1) a final decision under 28 U.S.C. § 1291; (2) a decision that has been
   deemed or certified as final; or (3) an appealable interlocutory order under


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40442      Document: 00516575990          Page: 2    Date Filed: 12/13/2022




                                    No. 22-40442


   28 U.S.C. § 1292(a). See Askanase v. Livingwell, Inc., 981 F.2d 807, 809–10
   (5th Cir. 1993). Here, the “district court’s order is an interlocutory non-final
   order and cannot be appealed under 28 U.S.C. § 1292.” Teamsters Loc.
   Unions v. Braswell Motor Freight Lines, 428 F.2d 1371, 1373 (5th Cir. 1970).
   See also Kearns v. Shillinger, 823 F.2d 399, 400 (10th Cir. 1987) (an “order
   denying plaintiff’s motion for appointment of a special master is not a final,
   appealable order”); 9C Wright & Miller, Fed. Prac. & P. § 2615
   (“An order of reference to a master under Federal Rule 53 is interlocutory
   and not appealable given the final judgment rule.”). Accordingly, we dismiss
   the appeal.
          This appeal is DISMISSED.




                                          2